Citation Nr: 0916571	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher assignable rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing in August 2007; the transcript is of record.  
This matter was remanded in November 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

At the August 2007 hearing, the Veteran claimed entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  Such claim was referred to the RO 
for initial consideration in the November 2007 Remand; 
however, to date it does not appear as if such claim has been 
adjudicated.  The Veteran's claim of a TDIU is referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  For the period prior to February 7, 2007, the Veteran's 
PTSD has been productive of social impairment, with anxiety, 
chronic sleep impairment, hypervigilance, anger, 
irritability, flashbacks and nightmares. 

2.  For the period from February 7, 2007, the Veteran's PTSD 
has been productive of occupational and social impairment, 
with increased anxiety, irritability, and anger; reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective relationships.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
PTSD prior to February 7, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the Veteran's service-connected 
PTSD from February 7, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in November 
2002 with regard to the underlying claim of service 
connection for PTSD.  The letter predated the May 2003 rating 
decision which granted service connection for PTSD.  See id.  
Since the PTSD appellate issues in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the November 2002 
VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  However, 
subsequent to the November 2007 Remand, a VCAA letter was 
issued to the Veteran in December 2007 with regard to 
entitlement to a higher initial rating.  Collectively, the 
VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the November 2002 and December 2007 VCAA 
letters clearly advised the Veteran of the evidence necessary 
to substantiate his claim.

In March 2006 and December 2007, the Veteran was provided 
with notice of the types of evidence necessary to establish 
an effective date with regard to his claim for a higher 
assignable rating.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to higher assignable 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service medical records, post-service VA medical 
records, Social Security Administration (SSA) records, and VA 
vocational rehabilitation records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains several reports of VA examinations performed 
with regard to his claim for a higher assignable rating.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.



Increased rating for PTSD

In a May 2003 rating decision, service connection for PTSD 
was established effective November 6, 2002, and a 10 percent 
disability rating was assigned.  In an October 2004 rating 
decision, a 30 percent disability rating was assigned 
effective November 6, 2002.  In an April 2007 rating 
decision, a 50 percent disability rating was assigned 
effective February 7, 2007.  Although an increased rating was 
granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for PTSD with 
occupational and social impairment with occasional decreased 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

In May 2003, the Veteran underwent a VA examination.  At that 
time, he was married with three adult children with whom he 
has good relationships.  He also has grandchildren.  He 
worked in "billboards" for a few years and then became a 
truck driver.  He worked regularly until October 2002 due to 
right shoulder surgery.  He planned to change his line of 
work.  He denied a legal history.  He drank heavily until his 
marriage and first child was born, and tried some marijuana 
in the early 1980's.  Between August and October 1980, he 
sought mental treatment related to temper problems in and out 
of his home.  He then attended group treatment for a short 
time.  The assessment of PTSD and mental status evaluation 
could not be completed because the Veteran wanted to 
terminate the interview due to feelings of losing control 
when questioned about PTSD related issues.  The examiner 
observed that the Veteran wanted the office door ajar despite 
the room having many windows and the weather being bright and 
sunny outside; he appeared alert, oriented, somewhat uneasy 
but in no acute distress; his mood was euthymic; his affect 
was serious, somewhat angry, uneasy but not overtly hostile 
or threatening; he was cooperative, on track, answering 
questions in a straight forward manner without 
circumstantiality, dramatics, or exaggeration.  Based on such 
observations, the sudden termination of the interview was a 
surprise.  There was no gross evidence of psychosis, suicidal 
or homicidal intent.  He was future oriented.  He felt that 
he still had quite a bit to offer and talked about wanting to 
be active and change his line of work.  The examiner felt 
that the Veteran met the diagnosis of PTSD in that he 
experienced traumatic events; has intense psychosocial 
distress at the exposure to cues which symbolize or resemble 
the events; endorsed multiple avoidances; and, exhibited 
irritability, outbursts of anger, hypervigilance, and sleep 
problems.  The examiner stated that it would be more 
difficult to assess exactly how disabling or impairing the 
PTSD symptoms have been.  The examiner assigned a tentative 
GAF score of 60.  

The Veteran returned two weeks later to complete the VA 
examination.  His presentation was similar to the prior 
examination.  On mental status evaluation, he was fully 
oriented in all three spheres and displayed a good fund of 
knowledge and knowledge of current events.  Concentration and 
abstract thinking were intact.  There was no evidence of 
psychotic thinking or behavior, no major mood disturbances, 
and no suicidal or homicidal ideation or intent.  He reported 
persistent reexperiencing in the form of recurrent and 
intrusive distressing recollections of Vietnam and intense 
psychological distress at exposure to cues which symbolize or 
resemble the event.  In the past he had experienced recurrent 
nightmares and flashbacks.  Since the Iraq war, his current 
symptoms had increased in both frequency and severity.  He 
reported persistent avoidance in the form of efforts to avoid 
thoughts, feelings, associated with the trauma primarily by 
using distraction and/or emerging into some manual work, like 
fixing his motorcycle.  He avoids activities and people that 
arouse recollections of the trauma, primarily anything 
associated with VA.  He has avoided watching the television 
coverage of the Iraqi war, some feelings of detachment from 
others even though these feelings have much improved from the 
past.  He reported persistent symptoms of arousal including 
difficulty falling or staying asleep, which typically amounts 
to three hours of sleep per night on the couch with the 
television on; irritability or outbursts of anger which have 
diminished considerably in the last years and are much more 
conferrable currently; hypervigilance; and, to some degree 
exaggerated startle response.  Hypervigilance takes the form 
of always being on guard, never having his back to strangers.  
The examiner stated that the examination does support a 
diagnosis of PTSD, although in the past the PTSD has been 
more disabling and impairing, especially in terms of social 
life, given almost the massive avoidance engaged by the 
Veteran.  Over the year, the Veteran reported that his 
condition has improved to the point that he had some 
difficulty specifying how specifically the PTSD symptoms 
interfere with functioning.  The examiner assigned a GAF 
score of 61.  

An October 2003 VA outpatient treatment record reflects that 
the Veteran continued to experience flashbacks, nightmares, 
intrusive thoughts, but the frequency and intensity were 
somewhat reduced.  He reported improved sleep with Prozac but 
does not sleep more than an hour and a half at any given 
time.  He was oriented times three; his insight and judgment 
were good; he made a good effort to be pleasant but his mood 
was irritable; and, his affect was appropriate.  The examiner 
noted that he appeared to be making an effort to control 
internal anger perhaps related to PTSD symptoms.  He appeared 
very honest and appeared to be making a sincere effort to 
make some incremental and structural changes in his behavior.  
He denied suicidal or homicidal ideation, delusions, or 
hallucinations.  

In November 2003, the Veteran underwent a VA psychiatric 
evaluation.  He had been on Prozac for three months and 
reported getting the shakes and more depressed taking it.  He 
reported problems sleeping, suicidal ideation, anxiety 
attacks with shaking and feeling closed in.  His energy had 
decreased, his concentration was "ok," his mood was better 
and he reported that he has not been angry.  He had been 
feeling hopeless, helpless and worthless at times.  He had 
been unable to motive himself to do things.  He denied any 
hallucinations.  He had reported nightmares and flashbacks 
once or twice a week, and had woken to kind of hitting his 
wife; but, the nightmares and flashbacks had been reduced to 
once or twice a month.  He avoided war movies and the news.  
He is unable to sit with his back to a door, startles easily 
and hits people.  He is hypervigilant.  He was not suicidal 
for the last week.  He had an impulsive thought of wanting to 
shoot himself with a gun but the thought of the hurt and what 
his family would go through is what kept him from hurting 
himself.  On mental status examination, he was alert and 
attentive, oriented times three; cooperative and reasonable; 
his speech was normal; his language intact; his mood 
euthymic; affect blunted; thought process and association 
normal and coherent; thought content not unusual; insight and 
judgment were good; and, memory was intact.  The examiner 
noted suicidal ideation passive without plan, contacts for 
safety.  The examiner diagnosed PTSD and major depression, 
and assigned a GAF score of 53.  

A December 2003 VA outpatient treatment record reflects that 
the Veteran continued to have nightmares, flashbacks and 
hypervigilance.  He was oriented times three, his insight and 
judgment were good, his mood was dysphoric and irritable, his 
affect was labile depending upon the topic, and he denied 
suicidal and homicidal ideation.  

A January 2004 VA outpatient treatment record reflects that 
the medication prescribed was not affecting his anxiety or 
irritability.  He reported less suicidal thoughts.  He 
continued to be unable to relax at night, easily triggered to 
anger, jumpy and startles easily.  He was well groomed, 
speech was clear and fluent, no suicidal thoughts, affect was 
stern, irritable quality, and he asked for the door to be 
left open.  The examiner noted prominent hypervigilance and 
irritability.

In February 2004, the Veteran reported continued PTSD 
symptoms including nightmares, flashbacks, intrusive 
thoughts, and hypervigilance.  He reported the frequency and 
intensity had reduced.  He was upset because his VA 
compensation related to his service-connected shoulder 
condition had been reduced.  On mental status examination, he 
was oriented times three; had good insight and judgment; his 
mood was dysphoric and irritable; his affect was labile at 
times.  He denied suicidal or homicidal ideation.  He 
continued to struggle with controlling his anger, from road 
rage to family members.  He reported that it was slowing 
improving but remained a problem.  

Approximately five days later, a February 2004 VA outpatient 
treatment record reflects continued anxiety, restless sleep, 
and becoming tense and "has to get out" when feeling 
stressed.  He has continued intrusive thoughts of episodes 
from combat where he was alone and vulnerable.  He was well 
groomed, his speech was clear and fluent, he had no suicidal 
thoughts, he was tense, and had an anxious affect.  

A Disability Assessment Report was completed in February 2004 
for Social Security Administration benefit purposes.  He 
reported many physical problems.  He reported he could not 
work partly because of his bad attitude, a hatred of bosses, 
anger, sleep problems, and distress.  He could not work 
because he had both shoulders surgically replaced, but also 
because he sometimes clashed with his bosses and showed 
symptoms of PTSD.  With regard to activities of daily living, 
he reported tinkering and building things in his shops, 
working on motorcycles, seeing some friends, shopping for 
food and other items, and visiting home improvement stores.  
He showed an aggressive long-term mood, underlying an 
aggressive, barely polite temporary affect.  His eye contact 
was intense and his gestures were choppy.  He showed no signs 
of depression, to include no crying, pessimism, suicidal or 
homicidal ideas, appetite, or sleep sadness.  He exhibited 
few signs of mania, no real grandiosity and no flight of 
ideas.  He was intense, his psychomotor activity and energy 
were high, and he showed some signs of anger.  There were 
superficial signs of anxiety.  His hands were steady and his 
voice intense.  He insisted that the door remain open which 
contrasted with his aggressive demeanor.  He showed no 
sweating or gasping, or real signs of PTSD.  There were no 
obsessions or religiosity, no paranoid trends, and no 
delusions or hallucinations.  The examiner diagnosed PTSD; 
however, opined that he barely met the criteria.  He also 
diagnosed a personality disorder.  The examiner assigned a 
GAF of 71, and stated that his problems functioning and 
symptoms were very mild.  The examiner opined that relating 
to coworkers was not impaired; understanding and following 
instructions was not impaired; attending to, persisting at, 
and simple, repetitive tasks were not impaired; managing 
money was not impaired; and, withstanding work stress was 
mildly impaired.  

A March 2004 VA outpatient treatment record reflects 
complaints of worsening symptoms.  He feels very low, 
isolating himself, 'stomach in knots,' frustrated and angry 
about a number of financial issues.  He denied any suicidal 
or homicidal thoughts.  

An April 2004 VA outpatient treatment record reflects that 
the Veteran was oriented and his insight and judgment were 
good.  His mood was anxious and he reported a lack of quality 
sleep.  He continued to manifest issues and concerns related 
to anger.  He finds it difficult to relax.  His treating 
psychiatrist noted on examination the following day, that the 
Veteran endorsed symptoms of poor sleep, jumpiness and 
fearfulness at night, anger and irritability, and 'stomach in 
knots.'  He was well groomed, his speech was fluent and 
clear, he had no suicidal or homicidal thoughts, and his 
affect had angry overtones.  The examiner noted that his PTSD 
was associated with continued significant anxiety symptoms.

In May 2004, the Veteran underwent another VA examination.  
The Veteran reported creating conflict for his wife and 
children in the past although he is grateful for their 
support.  He reacts to loud noises.  He rides a motor bike, 
does not have many friends, and does not want to get close 
because everybody dies.  His closest friend died three years 
ago and he maintains a relationship with the son.  He 
described himself without friends but has acquaintances.  He 
forces himself to get up in the morning.  He has disrupted 
sleep.  He has slept alone most of his married life because 
of aggressive sleep.  While sleeping, he must sleep in the 
center of the house where he can hear everything because he 
is on guard and watchful of events.  He has been 
hypervigilant for years.  In the past, he described suicidal 
and homicidal ideation; however, denied any intent.  Upon 
mental status examination, the examiner observed that the 
Veteran is unable to work due to his shoulder and with 
increased time on his hands his anxiety has increased; he 
reacts to loud noises; he appears distrustful of others; and, 
hypervigilant.  The examiner diagnosed PTSD and assigned a 
GAF score of 58.

In May 2004, the Veteran's spouse submitted a statement 
pertaining to her husband.  She reported that he has 
nightmares, reacts to loud noises, cannot eat in a restaurant 
or sit in a bar without his back to a wall, cannot walk in 
the woods, cannot attend concerts, avoids large crowds, and 
is claustrophobic.

The evidence of record reflects that the Veteran is in 
receipt of SSA benefits effective May 2004, as a result of 
his bilateral shoulder disabilities.  While the SSA decision 
specifically acknowledges his PTSD, based on the February 
2004 evaluation, the SSA did not determine that he was unable 
to work due to his PTSD.  

A June 2004 VA outpatient treatment record reflects that he 
was well groomed, his speech was fluent and conversant, there 
was no dangerousness affect with some appropriate reactivity 
and smiling.  His PTSD was determined to be stable.

VA outpatient treatment records dated in February 2005 
reflect chronic but stable symptoms of PTSD.

A May 2005 VA outpatient treatment record reflects that the 
Veteran's PTSD is stable, and his medication was giving him 
good results for sleep and mood.  

An August 2005 VA outpatient treatment record reflects some 
worsening of mood and anxiety symptoms in context of 
financial stressors.  

In September 2005, the Veteran underwent another VA 
examination.  He reported being married for 35 years with 
three grown sons.  He used to be irritable, angry and had 
more difficulty controlling his anger.  He was also at times 
physically abusive with his wife and sons.  His relationship 
with his sons had improved, which he attributed to better 
control of anger.  He spends the day reading the newspaper, 
watching television, working around the house.  He enjoys 
working on motorcycles, and riding motorcycles.  He has no 
close friends.  He reported recurrent and intrusive 
distressing recollections of experiences related to the 
combat experiences at times.  He has nightmares related to 
the combat experiences when he was hospitalized for his 
shoulder surgeries.  He avoids talking about war experiences, 
avoids watching combat movies and fireworks, and has feelings 
of detachment from others.  He has difficulty falling asleep 
and maintaining being asleep.  He sleeps on the couch and has 
to keep the television on during his sleep.  He has 
hypervigilance and exaggerated startle response.  He becomes 
easily irritable and tries to avoid outbursts of anger.  He 
feels depressed that his life has changed due to his Vietnam 
service.  He has feelings of worthlessness at times.  He has 
recurrent suicidal thoughts and has no current plan.  On 
mental status examination, he was casually dressed with good 
hygiene.  He was cooperative.  He requested to keep the door 
wide open throughout the interview, otherwise he would feel 
trapped and have difficulty breathing.  He maintains good eye 
contact.  He does appear overtly anxious.  He had no 
psychomotor agitation or retardation.  His speech was clear 
and coherent with normal rate, amount and volume.  His affect 
is irritable, angry occasionally, anxious, slightly 
dysphoric, and mildly constricted.  His thought process is 
goal-directed and well organized.  There are no signs or 
complaints of delusions, obsession, compulsion or phobias.  
He has no suicidal or homicidal ideation.  He has good 
insight and good judgment.  The examiner diagnosed PTSD and 
assigned a GAF score of 58.  The examiner summarized that the 
Veteran is experiencing a moderate number and frequency of 
symptoms.  His PTSD symptoms would cause some reduced 
productivity and some interference in his ability to interact 
effectively and work efficiently.  There is no evidence of 
deterioration of functioning or major changes in severity of 
the disorder since last review.

A November 2005 VA outpatient treatment record reflects 
complaints of an increased sense of frustration, and 
increased irritability.  His symptoms had worsened despite 
participating in a training program in Cleveland two days per 
week.  He was well groomed, speech was coherent, much 
negativistic content, denied suicidal thoughts, and his 
affect was irritable congruent with content.  

A February 2006 VA outpatient treatment record reflects 
reports of anxiety, restless sleep, 'stomach in knots,' 
headache, muscle tension, and an inability to relax.  Such 
was due to his wife's illness.  

A March 2006 VA outpatient treatment record reflects a report 
of worsened anxiety and irritability since his wife was 
diagnosed with lung cancer.  His PTSD was noted to be stable.

An April 2006 VA outpatient treatment record reflects the 
Veteran's discussion of his wife's cancer treatment and her 
condition.  He was well groomed, his speech was fluent, he 
had coherent thought process, no suicidal thoughts, affect 
was mildly dysphoric congruent with content.

A June 2006 VA outpatient treatment record reflects that the 
Veteran was feeling better, and he was showing improvement in 
acute grief following his wife's death eight weeks prior.

A September 2006 VA outpatient treatment record reflects 
"ups and downs" and uncertainty about his future pertaining 
to vocational benefits and service-connected status.  He 
reported remarrying a few weeks prior, and two of his 
children were not talking to him based on such relationship.  
The Veteran was well groomed, speech was fluent, he had 
coherent thought process, no suicidal thoughts, his affect 
was mildly dysphoric without much range or reactivity shown.  
The Veteran's PTSD was noted to be stable.

A November 2006 VA outpatient treatment record reflects that 
the Veteran's PTSD was stable.  There had been some stress in 
his marriage which they were working through.  The Veteran 
was well groomed, his speech was clear and coherent, he had 
no suicidal thoughts, and his affect was appropriate with 
some smiling and reactivity.

Approximately two weeks later, in November 2006, a VA 
outpatient treatment record reflects that the Veteran 
reported tension building with his spouse, and that they are 
thinking of separating.  The problems were interpersonal as 
well as financial issues.  The Veteran reported feeling more 
anxious, irritable, and had some thoughts that he should 
"just end it."  The examiner observed that he was well 
groomed, avoided eye contact, speech was low in volume, he 
had a halting quality, no homicidal thoughts, some suicidal 
thoughts without intent to act on them, and his affect was 
dysphoric.  The impression was PTSD with some acutely 
worsening anxiety in context of financial, marital concerns.  

On February 7, 2007, the Veteran sought VA outpatient 
treatment for follow-up of his PTSD.  The examiner diagnosed 
PTSD and alcohol abuse, and assigned a GAF score of 45.  The 
examiner summarized the Veteran's problems as depressive 
symptoms with isolation; episodes of intense anxiety in 
enclosed spaces; emotional instability with anger; 
demonstrated symptoms of depression for long periods of time 
leading to difficulties in relationships; resentments; 
difficulty with alcohol use which interfere with coping; 
potential impulse control difficulties; difficulties with 
positive social interaction; and, tendency towards isolation.  

A week later, in February 2007, the Veteran sought treatment 
with a registered nurse until he could meet with his treating 
VA psychiatrist.  The Veteran repeatedly denied any suicidal 
or homicidal thoughts/gestures, but his level of emotional 
liability was considerable.  During the session, the 
Veteran's eyes visibly became wide open and he went from 
choking tears to a complete loss of ability to speak.  He 
described incidents that occurred during his period of 
service.  He admitted that with the separation of his wife 
and the financial mess that he has experienced due to this 
marriage after the death of his first wife, his PTSD symptoms 
were terrible.  He feels pressure from the obstacles 
encountered in his vocational training, as he is unable to 
maintain employment due to physical problems and PTSD.  A 
week prior during group treatment, he felt panic because the 
door was closed and he felt like his life was closing in on 
him.  He reported that his dreams are consumed by flashbacks 
and reenactments.  At the time of the session, he was 
trembling.  The examiner diagnosed PTSD and alcohol abuse, 
and summarized his psychological stressors as death of spouse 
eight months prior, remarriage, current marital breakup, 
recent conflicts with adult children, difficulties with 
benefits, increased chronic pain, interrupted sleep with 
nightmare of Vietnam experiences, and flashbacks of those 
experiences.  The examiner assigned a GAF score of 35 noting 
that he could not work, was having difficulties with 
associates, increased feeling of anger, increased 
difficulties with enclosed places, and suspiciousness.  The 
examiner noted that the Veteran presents with some powerful 
motivation to remain in self control.  He often can use his 
"self talk" to prevent acting on his anger and/or his 
suspicion.  The past weeks his life stressors have been 
almost overwhelming.  He appears to be experiencing a number 
of PTSD symptoms whose exacerbation seem to coincide with 
both current negative life events and anniversary triggers.  

In March 2007, the Veteran sought follow-up VA treatment for 
PTSD.  He reported that things are not "perfect" but that 
he is doing better.  He reported that a divorce is not 
imminent, as his spouse had issues to work through.  He had 
rekindled a relationship with a woman who he had not seen for 
many years and they had good conversation.  He shared 
excitement for a recently purchased truck.  He reported 
limited alcohol use.  On mental status examination, his 
speech was clear and at a normal rate.  His mood was euthymic 
by observation.  His affect was restricted, mildly anxious, 
but occasional laughter and joking, congruent to mood and 
thought content.  His thought process was generally goal-
directed with some circumstantiality as tended to recall each 
story from the very beginning.  There was no evidence of 
delusions, suicidal or homicidal ideation.  There was no 
evidence of hallucinations.  His insight was fair, and he was 
able to identify financial stressors as trigger for anxiety; 
however, sees little resemblance between initiation of 
relationship with his spouse and a platonic relationship with 
another woman.  His judgment was fair, motivated toward 
treatment, perhaps trivializing current friendship given 
setting of fluctuating relationship with spouse.  The 
assessment was PTSD.

In March 2007, the Veteran underwent another VA examination.  
It was noted that the Veteran continued to undergo therapy 
and in his opinion his "head" was going in the right 
direction.  He reported that he still sleeps in the center of 
the room, sees shadows, and jumps when people slam things.  
His wife died in April 2006 and he remarried in September 
2006; however, his second wife left him in January 2007.  He 
was planning to file for divorce.  He reported being 
estranged from his sons which appeared to be relatively 
recent.  He reported learning to repair motorcycles through 
vocational rehabilitation in Cleveland, Ohio.  He reported 
living alone, and tries to leave to see friends though finds 
it difficult at times.  He has no fixed or regular social 
activities.  He avoids contact with people but has certain 
people he has contact with.  He enjoys working on bikes, may 
go out once a week for drinks, and enjoys car racing.  He 
reported that from June to December 2006, he contemplated 
suicide.  He reported having fits of anger and being out of 
control in December 2006.  He reported having a physical 
altercation with another man in December 2006.  The Veteran 
gave the general impression that he could become quite 
volatile and quickly inpatient and his requests for frequent 
breaks and leaving the office door opened were agreed to in 
order to establish and maintain rapport.  He was quite 
cooperative with the examination.  His affect was flat, mood 
was anxious and agitated, his attention was easily 
distracted.  He was oriented to person, time, and place.  His 
thought process and content were unremarkable.  He understood 
that he had a problem.  He reported problems associated with 
daytime sleepiness but medications are helping with his 
symptoms.  The examiner noted no hallucinations, no 
inappropriate behavior, no obsessive/ritualistic behavior, 
panic attacks, or presence of homicidal or suicidal thoughts.  
The examiner noted PTSD symptoms of recurrent and intrusive 
distressing recollections of the event; acting or feeling as 
if the traumatic event were recurring; efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma; markedly diminished interest or participation in 
significant activities; feeling of detachment or estrangement 
from others; difficulty falling or staying asleep; 
irritability or outbursts of anger; hypervigilance; and, 
exaggerated startle response.  The examiner noted that the 
Veteran's symptoms appeared to be fairly well managed, which 
is associated with increased psychological treatment during 
the latter part of the year.  The Veteran noted his belief 
that he has "slow down periods" with respect to his 
symptoms and suggests that he tends to have the most 
difficulty in the latter part of the year, such as November.  
The examiner diagnosed PTSD and assigned a GAF score of 45.  
The examiner opined that his prognosis for returning to work 
is poor given his symptoms, but it does appear that the 
recent and current treatment he is receiving is yielding some 
general improvement in his functioning.  He is continuing to 
deal with his wife's death, breakup of his second marriage, 
financial problems, and estrangement with his sons.  The 
examiner opined that there is total occupational and social 
impairment due to his PTSD including difficulties relating to 
people, hypervigilance, irritability and elevated anxiety.  

An April 2007 VA outpatient treatment record reflects the 
Veteran's report of some worsening of depressive symptoms.  
He has to force himself to get out of the house, and when 
home he has little motivation for productive activity.  His 
sleep is more restless and is less than 5 hours total.  He 
has a depressed mood overall.  He says his spouse was likely 
going to pursue a divorce.  The examiner noted that the 
Veteran was well groomed, his speech was clear, he had 
coherent thought process, no suicidal thoughts, and his 
affect was generally dysphoric but also with some appropriate 
reactivity.  The impression was PTSD with some increase in 
depressive symptoms.  

A May 2007 VA outpatient treatment record reflects some 
improvement since last visit in motivation, energy, sleep but 
he remained quite anxious and irritable.  
A July 2007 VA outpatient treatment record reflects stressors 
such as bankruptcy and that he was pursuing a divorce with 
his wife.  He reported periods of depressed mood, little 
activity, but other times goes to vocational rehabilitation, 
does projects around the house, and visits with a woman 
friend.  His PTSD was determined to be stable overall with 
some chronic depressive and anxiety symptoms and numerous 
psychosocial stressors.  

An August 2007 VA outpatient treatment record reflects that 
his PTSD was stable overall, and he some benefit from taking 
Paxil every other day.

An October 2007 VA outpatient treatment record reflects that 
the Veteran was doing well and the examiner noted that his 
PTSD was stable in context of significant ongoing social 
stressors.

A December 2007 VA outpatient treatment record reflects 
stable PTSD though significant situational stressors 
including financial stressors, and an inability to serve his 
wife with divorce papers.  He reported dating a woman, and 
feeling positive as they enjoy each other's company and 
spending weekends together.  

VA outpatient treatment records dated in March and April 2008 
reflect complaints of wanting to commit suicide which 
appeared to be linked to taking the medication Doxazosin.

An April 2008 VA outpatient treatment record reflects 
increased irritability and suicidal thoughts with taking 
Doxazosin.  He reported financial hardship.  He denied 
suicidal thoughts.  The examiner noted a recent exacerbation 
of suicidal thoughts in context of a new medicine trial, and 
serious financial stressors.  His impulsivity and financial 
stress are risks for suicide but this is mitigated 
significantly in judgment in giving up firearms, good social 
support network, good relationship providers at VA, so he was 
not judged to be imminent risk.  

The evidence of record reflects that from approximately 
October 2005 to October 2007, the veteran has participated in 
a VA vocational rehabilitation program, specifically 
completing motorcycle mechanics/repair programs, and has 
worked in motorcycle repair.  

The Board will initially determine whether a disability 
rating in excess of 30 percent is warranted prior to February 
7, 2007.  After reviewing the evidence on file prior to 
February 7, 2007, to include VA outpatient treatment records, 
VA examination reports, and SSA records, the Board is 
compelled to conclude that a disability rating in excess of 
30 percent is not warranted.  Prior to February 7, 2007, the 
Veteran's PTSD was essentially manifested by avoidance 
behavior, anger, hypervigilance, anxiety, chronic sleep 
impairment, nightmares, flashbacks, irritability, and 
reexperiencing.  Nevertheless, VA examination reports, along 
with VA outpatient records and SSA records, do not reveal 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms listed in the schedular criteria 
for a 50 percent rating (outlined above).  At the time of his 
initial VA examination in May 2003, he had been married for 
many years and reported a good relationship with his three 
adult children.  He reported prior problems with alcohol and 
anger; however, such symptoms were manifested prior to the 
birth of his first child, thus many decades prior.  Mental 
status examinations, while revealing a mood of anxiety and 
irritability, overall revealed that he was oriented to time, 
place, and person, his memory was good, his insight was fair, 
and judgment was intact.  During this time period, there were 
no subjective complaints or objective findings of 
circumlocutory, circumstantial or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood.  On VA examination in May 2003, GAF scores of 60 and 61 
were assigned within a two week period, indicative of mild 
symptoms.  On VA examination in November 2003, May 2004, and 
September 2005, GAF scores of 53, 58, and 58 were assigned, 
respectively.  Such scores were indicative of moderate 
symptoms.  A GAF score reflects merely an examiner's opinion 
of functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Nevertheless, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
In the Board's view, while acknowledging the fluctuations in 
the Veteran's mood, anxiety, and irritability, the 
demonstrated symptomatology does not reflect any such 
difficulties, other than mild to moderate findings prior to 
February 7, 2007.  Thus, the objective characteristics 
described do not meet the criteria for a 50 percent 
disability rating prior to February 7, 2007.  

For the period from February 7, 2007, based on a review of 
the VA outpatient treatment records and VA examination 
reports, the Board finds that the 50 percent disability 
rating assigned adequately compensates him for his PTSD 
symptomatology.  For this period, the Veteran's PTSD 
continued to be manifested by anxiety, chronic sleep 
impairment, nightmares, hypervigilance, flashbacks, and 
anger, but in February 2007, it is clear that the Veteran's 
financial problems, the death of his first spouse eight 
months prior, and problems within his second marriage had 
taken a toll on his mental health, to include increased 
isolation, intense anxiety, instability with anger, 
difficulty with alcohol use, and difficulties with social 
interaction.  In early February 2007, the examiner assigned a 
GAF score of 45 indicative of serious symptoms, whereas a 
week later, the examiner assigned a GAF score of 35 
indicative of major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood.  
The examiner noted that the Veteran was having difficulties 
with associates, increased feeling of anger, increased 
difficulties with enclosed places, and suspiciousness.  At 
that time, his life stressors had almost been overwhelming, 
and his PTSD had been exacerbated by negative life events and 
anniversary triggers.  While acknowledging that this period 
was extremely difficult for the Veteran, approximately a 
month later in March 2007, he reported that he was "doing 
better" and had reestablished a relationship with a woman 
and was excited about the purchase of a truck.  He was goal-
directed, his insight was fair, and he was able to identify 
financial stressors as a trigger for anxiety.  Thereafter, a 
VA examination report reflects the Veteran's report that he 
was moving in the right direction, and that he was in the 
midst of divorcing his second wife.  While he still reported 
irritability, outbursts of anger, difficulty sleeping, 
avoidance, feeling of detachment or estrangement from others, 
and hypervigilance, the examiner opined that the Veteran's 
symptoms appeared to be fairly well managed, which the 
examiner attributed to increased psychological treatment.  At 
that time, the examiner assigned a GAF score of 45 indicative 
of serious symptoms.  In light of his increased 
symptomatology in February 2007 and thereafter, the Board 
agrees with the RO's determination that a 50 percent 
disability rating is warranted.  

However, a 70 percent disability rating is not warranted 
because although the Veteran apparently exhibits 
hypervigilance, he is not prone to panic attacks; there have 
been no demonstrated obsessional rituals which interfere with 
his routine activities; his speech is not intermittently 
illogical, obscure, or irrelevant; there has been no 
demonstrated near-continuous panic or depression to a degree 
affecting his ability to function independently, 
appropriately and effectively; there is no indication of 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While acknowledging that he has had periods of 
impaired impulse control, such as unprovoked irritability 
with periods of violence, the Veteran seemed to be able to 
recognize such bouts of anger, and had given up firearms and 
had a good social support network and good relationship with 
his VA providers.  The demonstrated symptomatology 
consistently reflects that the Veteran's PTSD is manifested 
by difficulty in social and occupational functioning, but 
without deficiencies in most areas as required under 
Diagnostic Code 9411.  Indeed, the Veteran has consistently 
been fully oriented and was able to establish rapport with 
examiners.  While the Board acknowledges the March 2007 
assessment of "total occupation and social impairment" the 
symptomatology recorded by such examiner does not meet the 
criteria for a 70 percent disability rating, much less a 100 
percent disability rating.  The examiner stated that the 
Veteran was having difficulties relating to people, 
hypervigilance, irritability, and elevated anxiety at that 
time, and while at that time he was living alone and was 
estranged from his sons, thereafter, he reported continuing 
to work on motorcycles.  Moreover, soon thereafter, he had 
established a relationship with another woman, was continuing 
with vocational rehabilitation, and was performing projects 
around the house.  While the examiner opined that the Veteran 
had "total occupational impairment" the evidence reflects 
that the Veteran ultimately stopped working due to his 
bilateral shoulder disability, and the lack of working and 
free time had exacerbated his PTSD symptoms, and that he had 
been participating successfully in the vocational 
rehabilitation program fixing motorcycles for approximately 
two years.  The objective evidence of record does not show 
occupational and social impairment rising to the level 
required for a 70 percent disability rating under the rating 
criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations, have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the Veteran 
that his service-connected PTSD has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization to warrant extraschedular consideration.  
The Board notes that the Veteran stopped working in or about 
May 2004, due to his bilateral shoulder disability, and is in 
receipt of SSA benefits due to such inability to work as a 
result of his bilateral shoulder disability.  At that time of 
the award of SSA benefits, it was specifically determined 
that his PTSD did not impair his ability to be employed.  
Likewise, the Veteran has participated in VA vocational 
rehabilitation program for approximately two years fixing 
motorcycles.  Thus, while it is clear that the symptomatology 
associated with his PTSD may have an affect on his 
relationships with co-workers, the evidence does not reflect 
that the Veteran is unemployed solely due to his PTSD.  
Likewise, the Board observes that his difficulty maintaining 
any employment was considered in assigning the respective 30 
and 50 percent disability ratings.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992), and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The assigned 
schedular ratings are intended to represent the average 
impairment in earning capacity resulting from service-
connected disability.  38 C.F.R. § 4.1.  Thus, the Board 
finds that extraschedular consideration is not warranted 
based on any difficulty maintaining employment.  
Additionally, the evidence does not show any hospitalizations 
due to his PTSD.  Under these circumstances, the Board finds 
that the evidence of record does not support a basis to 
render impractical the application of the regular rating 
schedule standards.  The Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds the Veteran's PTSD symptomatology is fully 
contemplated by the 30 percent disability rating prior to 
February 7, 2007, and 50 percent disability rating from 
February 7, 2007.  The Board finds that there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD prior to February 7, 2007, is not warranted.  
Entitlement to a disability rating in excess of 50 percent 
for PTSD from February 7, 2007, is not warranted.  The appeal 
is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


